Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification of the disclosure is objected to because of the following informalities. As an example page 4, the phrase “DB”, is an acronym it should be written out in claim what the acronym stands for. The exact terms as to enable any person skilled in the art to which it pertains”, an acronym or abbreviation is not an “exact term”. Appropriate correction is required.

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(e), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a) (2) based upon a public use or sale or other public availability of the invention as being anticipated by Hayashi et al (Pub. No.: U.S. 2020/0074224 A1).   
          Regarding claim 1, Hayashi discloses a medical image processing apparatus comprising (see page 3, paragraphs, [0041] and [0043], the image processing section 1b has an image processing circuit, and performs various “image processing” on image data that has been 
           processing circuitry configured to specify teaching data, having been used for generation of a learned model, perform image analysis with respect to pieces of collected medical image data (see page 1, paragraphs, [0006-0008] (a) a circuit that acquires operation results of an operation section that “designates specific portions within an image” that has been displayed on the display; (b) a circuit that, for an annotation operation, acquires annotation information for the displayed image, based on the operation results; and (c) a circuit that, at a point in time when the operation time, a time based on data amount, or a data amount, that have been set, have been reached, makes image data for which annotation information has already been acquired into “training data”, and requests learning, for generating an inference model that will infer specific portions from image data, to a learning circuit. An annotation device of a second aspect of the 
           and extract medical image data having an attribute common to the teaching data of the learned model from the pieces of medical image data based on an analysis result of the image analysis, as a candidate of the teaching data of the learned model (page 4, paragraphs, [0051-0052] if annotation operations to perform designation of specific portions for some images among images that are stored in the physical object storage DB 22a have been completed by the operator of the “external device” 20, the provisional learning section 21d performs deep learning using images for which the annotation has been completed (training data) (refer, for example, to S19 in FIG. 5). This deep learning is learning for extraction (recognition) of specific portions. An inference model for extracting specific portions is generated by this learning. The inference model that has been generated is stored in the information storage section 22 as a provisional learning results record 22b. The information storage section 22 is an electrically rewritable non-volatile memory, and stores various data and images etc. The physical object storage DB (database) 22a and the provisional learning results record 22b are stored in the information storage section 22. The physical object storage DB 22a is image data that has been acquired by the information acquisition section 2 and has been transmitted to the external device 20 by means of the communication section 6. It should be noted that this physical object storage DB 22a is constructed using image data from many information acquisition devices 10, and may contain image data that is stored on another server etc. As was described previously, the provisional 
          Finally page 6, paragraph, [0069] while a neural network may have three layers if simple determination is performed, by increasing the number of intermediate layer it becomes possible to also learn ways of combining a plurality of feature (attribute), weights in processes of machine learning. In recent years, neural networks of from 9 layers to 15 layers have become practical from the perspective of time taken for learning, determination accuracy, and energy consumption. Also, processing called "convolution" is performed to reduce image feature amount, and it is possible to utilize a "convolution type neural network" that operates with minimal processing and has strong pattern recognition. It is also possible to utilize a "Recurrent Neural Network" (Fully Connected Recurrent Neural Network) that handles more complicated information, and with which information flows bidirectionally in response to information analysis that changes implication depending on order and sequence). 
          Regarding claim 2, Hayashi discloses the medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to respectively discriminate a feature of each of the pieces of medical image data based on the analysis result of the image analysis, and extract medical image data having an attribute common to the teaching data of the learned model from the pieces of medical image data based on a discrimination result (see claim 1, also page 7, paragraph, [0071] as methods for machine learning there are, for example, methods called support vector machines, and support vector regression. Learning here is also to calculate discrimination circuit weights, filter coefficients, and offsets, and besides this, there is also a method that uses logistic regression processing. In a case where something is determined in a machine, it is necessary for a human being to teach the machine how determination is made. 
           Also page 17, paragraph, [0174] it should be noted that as well and filling in object sections, this image processing may be image processing so as to make it possible to display object areas by distinguishing from other areas, such as showing enclosure line, making object sections visible using arrows, changing color etc. Also, as long it is possible to make it easy to understand that it is the same object using uniform processing, and improve legibility, the filling in may be by another method. For example, edge enhancement, halftone dot meshing using diagonal lines, inking, which is a cartoon technique, and tone processing etc. are possible. Besides this processing to improve discrimination, there is an image processing method to change brightness, change to a complementary color, and emphasize primary color. At the time of learning, if this homogenized annotation and improved discrimination annotation are left as they are, then when the information acquisition device 10 “displays inference results” at a site where physical objects are measured it is possible to improve legibility by displaying in the same way. With regard to operations at a measurement site, there is a need for rapidity, and operation using small devices is preferred. Display and guidance of inference results having improved legibility contributes significantly to streamlining. It is therefore preferable to perform this type of annotation from the learning stage).
           Regarding claim 3, Hayashi discloses the medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to extract medical image data satisfying criteria to be used for the learned model as a candidate of the teaching data (see above, also page 4, paragraph, [0051] if annotation operations to perform designation of specific 
          Regarding claim 5, Hayashi discloses the medical image processing apparatus according to claim 1, wherein the processing circuitry is configured to acquire output data by inputting medical image data having an attribute common to the teaching data to the learned model as input data, and decide the input data and the output data as learning data of the learned model (page 6, paragraphs, [0063] and [0068], the learning section 26 performs deep learning (machine learning) using so-called artificial intelligence (AI). Specifically, the learning section 26 makes images that have been given annotation that was created by the annotation information creation section 27 (training data) a population, and performs deep learning using this training data. 
           Also page 7, paragraph, [0074] FIG. 2B is a drawing for describing deep learning that is performed by the learning section 26 and inference that is performed by the inference section 1c. Images within the image group 43 are input to the input layer of the neural network 44, and solutions (annotation information) within the image group 43 are supplied to the output layer. Then, connection strengths and weights of neurons of each layer of the intermediate layer (neural network 44) are determined so that each output matches each input. The connection strengths and weights of the intermediate layer constitute an inference model. An inference model (strengths and weights of the intermediate layer) that has been generated by the learning section 26 is stored in the inference section 1c, and used at the time of inference). 

           and decide the input data and the processed output data as the learning data of the learned model (see claim, also page 9, paragraph, [0095] if the learning of step S19 is complete and the 
          Regarding claim 7, Hayashi discloses the medical image processing apparatus according to claim 6, wherein the processing circuitry is configured to transmit the input data and the processed output data to a provision apparatus that provides an algorithm of the learned model, so that the provision apparatus is caused to update the learned model (see claim 1, also page 23, paragraphs, [0248-0249] in a case where images to which annotation information has been attached using an inference model have been determined to be inappropriate, the images that have been determined to be inappropriate are excluded (S115 Yes in FIG. 19B), machine learning is performed to attach annotation information using images that were not determined to be inappropriate, and an inference model is updated (refer to S121, S125, and S127 in FIG. 19B). Images that have been determined to be inappropriate are not used at the time of inference model creation, and so it is possible to increase the reliability of the inference model. Also, for images that have not been determined to be inappropriate, it is determined whether or not correction is necessary for annotation information, and if correction is necessary images that have been corrected are also used in machine learning at the time of updating an inference model (refer to S117, S119, S121, S125, and S127 in FIG. 19B). As a result, since an inference model is generated using correct images there is no wasted effort). 

           With regard to claims 10 and 11 the arguments analogous to those presented above for claims 1, 2, 3, 5, 6, 7 and 9 are respectively applicable to claims 10 and 11.  

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
June 27, 2021